Citation Nr: 0707243	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether VA properly apportioned the appellant's VA disability 
compensation benefits on behalf of his children, M. L. and J. 
L., in the amount of $100.00 per month, from September 1, 
1999, to February 28, 2002, and on behalf of J. L., in the 
amount of $50.00 per month, from March 1, 2002, to June 1, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The appellant, the veteran, served on active duty from 
November 1981 to November 1991.

This claim comes on appeal of a December 1999 and subsequent 
special apportionment decisions, in which the VA Regional 
Office (RO) in Waco, Texas, granted an apportionment of the 
appellant's VA disability compensation benefits on behalf of 
his children, M. L. and J. L., in the amount of $100.00 per 
month, from September 1, 1999, to February 28, 2002, and on 
behalf of J. L., in the amount of $50.00 per month, from 
March 1, 2002, to June 1, 2002.  

The appellee, the appellant's ex-wife, is unrepresented in 
this appeal.  


FINDINGS OF FACT

1.  The appellee is the appellant/veteran's ex-wife.  The 
appellant and the appellee have two children, M. L. and J. L.

2.  The appellant was receiving compensation for service-
connected disability evaluated 40 percent disabling from 
November 1991 to October 2002.

3.  Need on the part of the appellee has been demonstrated, 
apportionment of the appellant's benefits on behalf of M. L. 
and J. L., in the amount of $100.00 per month, from September 
1, 1999, to February 28, 2002, and on behalf of J. L., in the 
amount of $50.00 per month, from March 1, 2002, to June 1, 
2002, was reasonable and did not create undue hardship on the 
appellant.




CONCLUSION OF LAW

VA properly apportioned the appellant's VA disability 
compensation benefits on behalf of M. L. and J. L., in the 
amount of $100.00 per month, from September 1, 1999, to 
February 28, 2002, and on behalf of J. L., in the amount of 
$50.00 per month, from March 1, 2002, to June 1, 2002.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5307 (West & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the notice requirements have been 
satisfied by virtue of the contents of VA letters dated in 
March 2001, September 2001, January 2002, June 2002, October 
2002, and in February 2003.  Since this fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and letters sent 
to the veteran by the RO, he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  See also the May 2004 Statement 
of the Case and November 2004 Supplemental Statement of the 
Case.

Finally, with respect to element (4), the Board notes that 
the RO's letters generally informed the veteran that it was 
necessary to send any evidence in his possession to VA that 
supports his claim.  There is no allegation from the veteran 
or his representative that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the notice 
requirements have been satisfied, the Board has relied on 
numerous communications other than a formal notice letter to 
the appellant.  However, the VA letters contain the essence 
of what notice the appellant must receive.  Irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes, VA 
has fulfilled its duty to notify the appellant.  Here, the 
Board finds that, because each of the four content 
requirements of VA notice has been met, any error in not 
providing a single notice covering all content requirements 
was harmless.  See, e.g., 38 C.F.R. § 20.1102; Mayfield, 
supra.  Neither the appellant nor his representative has 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board notes that the Court's decision in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VA's notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant was not given 
prior to the first adjudication of the claim, the content of 
the notices complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

The claims folder contains all available records.  The 
appellant has not identified any other outstanding evidence 
to be obtained.  The appellant has provided evidence on 
multiple occasions pertaining to his claim, i.e., that 
payment of the apportioned benefits would create a hardship 
on him, and that the apportionment decision is contrary to VA 
regulations.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist the appellant.  
See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also finds that the contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 
through 19.102 and 20.500 through 20.504 have been 
substantially complied with.  That is, the RO has provided 
both the appellant and his ex-spouse, as custodian for the 
appellant's dependent sons, with notice of the action taken 
with respect to the claim.  They were both provided with 
notice of the apportionment decision and the subsequent SOC.  
These determinations provided both parties with the pertinent 
laws and regulations relating to the issue at hand and 
notified the veteran of why his claim was being denied.  Both 
the appellant and his ex-spouse have been provided the 
opportunity to present testimony during a personal hearing, 
but have declined.  Thus, the contested claims procedures 
have been substantially complied with.

B.  Analysis

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307.  VA regulations provide for two types of 
apportionments.  A "general" apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

The appellant was receiving compensation for service-
connected disability evaluated 40 percent disabling from 
November 1991 to October 2002.  He received approximately 
$554 a month from the VA at the time of the special 
apportionment decision in December 1999, including additional 
payments for his two sons, both of whom were living apart 
from him with their mother.  The appellee is the mother of 
the veteran's two sons, acting as custodian of the veteran's 
two sons, and they are divorced.  In a February 1997 state 
court decision, the appellant was ordered to pay the appellee 
$213 in child support payments for their two children 
beginning in January 1997.  The state court also ordered that 
the veteran was to begin paying $300 in child support when he 
began to receive his VA compensation benefits.  

In August 1999, the appellee filed a request for an increased 
apportionment for the appellant's two children.  The 
appellant was notified of the request and asked to submit a 
financial status report.  In this report, he indicated total 
monthly income of $2,957.  Total monthly expenses were 
reported as $2,955 resulting in a net monthly income of $2.  
The appellant wrote that the requested $100 monthly 
apportionment would cause him financial hardship, and he 
would not be able to pay his bills.  The appellee submitted a 
financial status report indicating a total monthly income of 
$780.  Total monthly expenses were reported as $560.  She 
also submitted a statement from the state court dated in 
November 1999 showing that the veteran was in arrears in his 
child support payments in the amount of $1,375, which were 
listed as $213 per month.  

December 1999 and January 2002 special apportionment 
decisions granted an apportionment the appellant's VA 
disability compensation benefits on behalf of his children, 
M. L. and J. L., in the amount of $100.00 per month, from 
September 1, 1999, to February 28, 2002, and on behalf of J. 
L., in the amount of $50.00 per month, from March 1, 2002, to 
June 1, 2002.  The RO, in its December 1999 decision, found 
that the appellee had more expenses than her financial status 
report demonstrated, noting that she did not submit any 
amounts for food or medical expenses.  

The veteran was paid the apportioned amount of $100 from 
September 1999 to November 1999, which was $300.  In a 
January 2000 decision, the Committee on Waivers and 
Compromises of the RO waived the $300 overpayment.  

In a financial status report dated in January 2000, the 
appellant indicated a total monthly income of $2,676.  Total 
monthly expenses were reported as $3005, resulting in a net 
monthly loss of $329.

The appellant also argued that, in light of the $300 child 
support payment authorized by the state court, the additional 
payment in the form of an apportionment of his VA 
compensation would be "double dipping" as child support and 
therefore unfair.  He also noted that 38 C.F.R. § 3.451 
ordinarily precludes apportionment of more than 50 percent of 
a veteran's benefits.  He notes that $400 is much more than 
50 percent of his VA compensation benefits.  

Upon review of all the evidence, the Board finds that an 
apportionment of $100 a month of the veteran's compensation 
benefits in support of the veteran's two sons from September 
1, 1999, to February 28, 2002, and $50 in support of one son 
from March 1, 2002, to June 1, 2002, is reasonable.  Both 
parents have an obligation to support their sons.  The 
appellee has demonstrated that, during the period extending 
from September 1, 1999, to June 1, 2002, hardship existed.  
The total child support payments the appellant had to pay 
during this period were not unreasonable.  Although the 
appellant has argued that such a payment would cause a 
hardship, this is not shown.  He reported, in his financial 
status reports, that his monthly expenses for automobile loan 
payments, and automobile maintenance and gasoline exceeded 
$780.  Hardship contemplates an inability to pay for 
essentials such as food, clothing, shelter or medical 
expenses.  Such deprivations are not shown in this case.  In 
addition, he listed $300 in child support payments.  However, 
a statement from the state court dated in November 1999 noted 
that his payments were $213, and he was behind more than six 
months ($1,375) in these payments as of November 1999.  

Specifically, the Board notes that under VA's own guidelines, 
an apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee, and ordinarily undue hardship is not recognized 
until more than 50 percent is apportioned.  The $100 amount 
apportioned is slightly below the 20 percent level, not above 
the 50 percent level, of his compensation benefits.  The 
Board notes the appellant's argument that his total child 
support is $400 per month, however, the veteran has 
significantly more monthly income available to him than his 
VA compensation benefits of $554.  The total amount of his 
child support payments are less than 15 percent of his total 
monthly income.  In addition, VA apportioned benefits are 
granted independent of any decision of a state court.  

Thus, the criteria for the assignment of a special 
apportionment have been met under 38 C.F.R. § 3.451.  
Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the grant of an apportionment of 
$100 of the veteran's VA disability compensation from 
September 1, 1999, to February 28, 2002, and an apportionment 
of $50 of the veteran's VA disability compensation from March 
1, 2002, to June 1, 2002.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 



ORDER

An apportionment of the appellant's service-connected 
disability compensation benefits on behalf of M. L. and J. 
L., in the amount of $100.00 per month, from September 1, 
1999, to February 28, 2002, and on behalf of J. L., in the 
amount of $50.00 per month, from March 1, 2002, to June 1, 
2002, is proper; the appeal is denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


